 Case 2:20-cv-10843-JAK-MAA Document 22 Filed 03/29/21 Page 1 of 1 Page ID #:129

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV20-10843 JAK (MAAx)                                         Date        March 29, 2021
 Title       Carmen John Perri v. Hawthorne Capital, LP, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                              Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:           (IN CHAMBERS) ORDER DISMISSING CASE WITHOUT PREJUDICE)
                        (Dkt. 21) JS-6

In light of Plaintiff’s Response to the Court’s Order to Show Cause, the Court orders that the action is
dismissed without prejudice. The Court retains jurisdiction to vacate this Order and to reopen the action
within 45 days from the date of this Order; provided, however, any request by any party(ies) that the
Court do so, shall make a showing of good cause as to why the settlement has not been completed
within the 45-day period, what further settlement processes are necessary, and when the party(ies)
making such a request reasonably expect the process to be concluded. This Order does not preclude
the filing of a stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P. 41, which does not
require the approval of the Court. Such a stipulation shall be filed within the aforementioned 45-day
period, or by such later date ordered by the Court pursuant to a stipulation by the parties that conforms
the requirements of a showing of good cause stated above.

IT IS SO ORDERED.




                                                                                                   :

                                                           Initials of Preparer      TJ

                                                                                                       Page 1 of 1
